DETAILED ACTION
Claims were rejected in the Office Action mailed 8/2/2021.
Applicants filed a response and amended claims 1 and 6 on 11/1/2021.
Claims 1-3 and 5-8 are pending.
Claims 1-3, 5, and 8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0354976 A1) (hereinafter “Zhang”) taken in evidence of Bandyopadhyay et al. The Ti-Al-C System, Journal of Phase Equilibria Vol. 21 No. 2 (2000) (hereinafter “Bandyopadhyay”).

Regarding claim 1, Zhang teaches a method involving refining microstructure and altering mechanical properties of additive manufacturing components based on thermal-hydrogen processing (Zhang, [0015]). Zhang also teaches that the method may be used to refine the microstructure of materials containing titanium intermetallic compounds, such as titanium aluminides, including gamma titanium aluminides and alpha titanium aluminides (Zhang, [0033]). Zhang also teaches that the process involves hydrogenation at a temperature of about 
Moreover, Zhang teaches separately from the heat applied during hydrogenation, the method may include further heat treatment, however, come configurations might not use further heat treatment when the heat applied during hydrogenation suffices as heat treatment to accomplish the purposes of the heat treatment, where the purpose of the heat treatment is to take the material through a phase transformation from a first phase to a second phase (Zhang, [0020-0023]). Zhang also teaches that those of ordinary skill will appreciate that reference to known phase diagrams corresponding to a composition and showing phase transition temperatures will be instructive (Zhang, [0022]). Zhang further teaches that after hydrogenation, dehydrogenating processing is carried out (Zhang, [0016]). Zhang also teaches that the method may include reducing mechanical property anisotropy (Zhang, [0034]).
 The titanium intermetallic compound of Zhang corresponds to the TiAl alloy as an intermetallic compound of the present invention. The hydrogenation of the titanium alloy of Zhang corresponds to performing hydrogenation treatment of the TiAl alloy as an intermetallic compound in an environment of a set temperature and wherein the set temperature ranges from 1,100°C to 1,600°C of the present invention. The dehydrogenation process of Zhang corresponds to performing dehydrogenation treatment of the TiAl alloy which has been subjected to the hydrogenation treatment of the present invention. The reduced mechanical property anisotropy of Zhang corresponds to a temperature at which phase transformation to a β phase starts and causing strength of the TiAl alloy to decrease of the present invention. 
Given that the titanium alloy and the temperature range in Zhang, i.e., 500-1200°C, are substantially identical to the TiAl alloy as an intermetallic compound and in an environment of a 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 2, given that the titanium alloy and the hydrogenation-dehydrogenation process in Zhang are substantially identical to the TiAl alloy as an intermetallic compound and the hydrogenation-dehydrogenation process as used in the present invention, it is clear that the hydrogenation-dehydrogenation process used in Zhang would inherently be wherein the set temperature is equal to or higher than a temperature at which the TiAl alloy is completely phase-transformed to the β phase as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 3, given that the titanium alloy and the hydrogenation-dehydrogenation process in Zhang are substantially identical to the TiAl alloy as an intermetallic compound and the hydrogenation-dehydrogenation process as used in the present invention, it is clear that the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

    PNG
    media_image1.png
    397
    539
    media_image1.png
    Greyscale

Alternatively, the hydrogen-dehydrogenation temperature ranges from 500-1200°C as taught in Zhang above, and as further evidenced by the Ti-Al Binary phase diagram of Bandyopadhyay 1200°C would be below the melting temperature of 1670°C (Bandyopadhyay, Figure 2). Therefore, the 500-1200°C temperature range for hydrogen-dehydrogenation process 

Regarding claim 5, Zhang also teaches that controlling hydrogen and inert gas ratio, or partial pressures, of the respective gases may be effective in controlling hydrogen composition in hydrogenated materials (Zhang, [0026]). Given that the titanium alloy and the hydrogenation-dehydrogenation process in Zhang are substantially identical to the TiAl alloy as an intermetallic compound and the hydrogenation-dehydrogenation process as used in the present invention, it is clear that the hydrogenation-dehydrogenation process used in Zhang would inherently have wherein the hydrogenation treatment is performed in an environment in which a partial pressure of hydrogen becomes equal to or higher than an atmospheric pressure as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 8, Zhang also teaches the process involves hydrogenation at a temperature of about 500°C to about 1200°C and that those of ordinary skill will appreciate that reference to known phase diagrams corresponding to a composition and showing phase transition temperatures will be instructive (Zhang, [0020] and [0022]) (emphasis added). It would have been obvious to one of ordinary skill in the art to choose a temperature for hydrogenation that falls within the presently claimed range based on the phase diagram and including the corresponding amount of aluminum.  
prima facie case of obviousness exists, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Allowable Subject Matter
Claim 6 would be allowable for disclosing crushing the TiAl alloy which has been subjected to the dehydrogenation treatment. While Zhang teaches the hydrogenation-dehydrogenation process of claim 1, Zhang teaches using additive manufacturing to create an object (Zhang, Abstract) and fails to teach that the TiAl alloy may be crushed during the process. Therefore, the step of crushing the TiAl alloy after the hydrogenation and dehydrogenation steps is allowable.

Claim 7 would be allowable for disclosing crushing a TiAl alloy which has been subjected to the hydrogenation treatment by the hydrogenation-dehydrogenation method for a TiAl alloy according to Claim 1; and performing dehydrogenation treatment of the crushed TiAl alloy. While Zhang teaches the hydrogenation-dehydrogenation process of claim 1, Zhang teaches using additive manufacturing to create an object (Zhang, Abstract) and fails to teach that the TiAl alloy may be crushed during the process. Therefore, the step of crushing the TiAl alloy between the hydrogenation and dehydrogenation steps is allowable.

Response to Arguments
In response to the amendments to claim 1 and the arguments in Applicant’s response filed 11/1/2021, the previous 35 U.S.C. 103 rejection over Kamisaka et al. (JP 2009-221603) (hereinafter “Kamisaka”) in view of Fang et al. (US 2014/0255240 A1) (hereinafter “Fang”), and taken in evidence of Bandyopadhyay et al. The Ti-Al-C System, Journal of Phase Equilibria Vol. 21 No. 2 (2000) (hereinafter “Bandyopadhyay”) is withdrawn because the Ti-6Al-4V alloy is not an intermetallic compound as presently claimed, however the amendment necessitates a new set of rejections as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738